               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


  Food Lion, LLC, and Maryland and
  Virginia Milk Producers Cooperative
  Association, Inc.,

            Plaintiffs,
                                               Case No. 1:20-cv-00442
  v.

  Dairy Farmers of America, Inc.,

            Defendants.


                  DAIRY FARMERS OF AMERICA, INC.’S
              MOTION TO SEAL CONFIDENTIAL DOCUMENTS

       Defendant Dairy Farmers of America, Inc., (“DFA”), pursuant to Local

Rule 5.4 and the Supplemental Protective Order entered on August 31, 2020

(ECF No. 51), hereby move the Court for leave to file its Objections to the

October 6, 2020 Order on DFA’s Motion for Protective Order and exhibits in

support under seal. In support of the instant motion, DFA states as follows:

       1.      DFA has prepared and is filing Objections to the October 6, 2020

Order on DFA’s Motion for Protective Order (the “Objections”).

       2.      In support of the Objections, DFA seeks leave to file the following

documents under seal:




       Case 1:20-cv-00442-CCE-JLW Document 72 Filed 10/20/20 Page 1 of 3
      Exhibit 1 – Excerpts from a Maryland and Virginia Milk Producer’s

      Cooperative Association, Inc. (“MDVA”) Strategic Plan, dated Nov. 13

      and 14, 2019;

      Exhibit 2 – A March 30, 2018 email exchange between Evan Kinser at

      Dean Foods and Mike John at MDVA.

      3.    DFA also seeks leave to file under seal the portions of the

Objections that describe the contents of these Exhibits.

      4.    Plaintiff MDVA has designated Exhibits 1 and 2 as “Highly

Confidential – Outside Counsel Eyes Only” under the Protective Order (ECF

No. 50).

      5.    Due to the extent of MDVA’s confidentiality designations,

redaction is not practicable.

      6.    DFA conferred with MDVA on October 20, 2020, prior to filing this

motion, to determine its position on sealing. 1 MDVA indicated that it intended

to ask the Court to file the documents under seal.

      7.    MDVA will have 14 days from the filing of this motion to file a brief

setting forth the information specified in paragraph 3(c) of the Supplemental

Protective Order.


      1DFA was unable to confer with MDVA two days prior to filing the
documents, as counsel did not make a final decision to include the exhibits
until October 20, 2020.

                                       2


     Case 1:20-cv-00442-CCE-JLW Document 72 Filed 10/20/20 Page 2 of 3
      WHEREFORE, DFA respectfully requests that the Court enter an

appropriate order on this motion for leave to file under seal.

      This the 20th day of October, 2020.

                                      Respectfully submitted,

BAKER & MILLER PLLC                   WOMBLE BOND DICKINSON (US)
W. Todd Miller*                       LLP
Amber McDonald*
2401 Pennsylvania Avenue N.W.          /s/ Brent F. Powell
Suite 300                             James P. Cooney III
Washington, D.C. 20037                N.C. State Bar No. 12140
Phone: 202-663-7820                   Sarah Motley Stone
Fax: 202-663-7849                     N.C. State Bar No. 34117
TMiller@bakerandmiller.com            One Wells Fargo Center,
AMcDonald@bakerandmiller.com          301 S College St
                                      Suite 3500
LATHAM & WATKINS LLP                  Charlotte, North Carolina 28202
Michael G. Egge*                      Phone: 704-331-4900
555 Eleventh Street, NW               Fax: 704-331-4955
Washington, DC 20004-1304             Jim.Cooney@wbd-us.com
Phone: 202-637-2285                   Sarah.Stone@wbd-us.com
Michael.Egge@lw.com
Attorneys for
Dairy Farmers of America, Inc.        Brent F. Powell
                                      N.C. State Bar No. 41938
*By Special Appearance                One West Fourth Street
                                      Winston-Salem, North Carolina 27101
                                      Phone: 336-721-3600
                                      Fax: 336-721-3660
                                      Brent.Powell@wbd-us.com

                 Attorneys for Dairy Farmers of America, Inc.




                                       3


     Case 1:20-cv-00442-CCE-JLW Document 72 Filed 10/20/20 Page 3 of 3
